EXHIBIT 1
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Delaware
                                                                             of __________
                       Citrix Systems, Inc.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:18-cv-00588-LPS
                          Workspot, Inc.                                      )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                         Alston Hunt Floyd & Ing, Attorneys at Law, A Law Corporation
To:
                                        18th Floor, ASB Tower, 1001 Bishop Street, Honolulu, HI 96813
                                                       (Name of person to whom this subpoena is directed)

    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

            See Attachment A

 Place: Ralph Rosenberg Court Reporters, Inc.                                           Date and Time:
           1001 Bishop Street, Suite 2460
                                                                                                         June 20, 2019 at 9:00 a.m.
           Honolulu, HI 96813

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       June 5, 2019

                                  CLERK OF COURT
                                                                                            OR
                                                                                                        /s/ Brian A. Biggs (DE Bar No. 5591)
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Citrix Systems, Inc.                                                    , who issues or requests this subpoena, are:
Brian A. Biggs, DLA Piper LLP (US), 1201 N. Market Street, Suite 2100, Wilmington, Delaware 19801 (302) 468-5700


                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-00588-LPS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                       ATTACHMENT A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, and in accordance with the

instructions and definitions listed below, Plaintiff Citrix Systems, Inc. requests Alston Hunt

Floyd & Ing, Attorneys at Law, A Law Corporation produce the following documents and things

for inspection and copying.

                                         DEFINITIONS

       1.      The Local Rules for the U.S. District Court for the District of Delaware are

hereby incorporated by reference.

       2.      “Alston Hunt Floyd & Ing, Attorneys at Law, A Law Corporation,” “Alston Hunt

Floyd & Ing,” “You,” or “Your” means Alston Hunt Floyd & Ing, Attorneys at Law, A Law

Corporation, its officers, directors, current and former employees, counsel, agents, consultants,

representatives, and any other persons acting on behalf of any of the foregoing, and Alston Hunt

Floyd & Ing, Attorneys at Law, A Law Corporation’s affiliates, parents, subsidiaries, divisions,

joint ventures, licensees, franchisees, assigns, predecessors and successors in interest, and any

other legal entities, whether foreign or domestic, that are owned by or controlled by or under

common control with Alston Hunt Floyd & Ing, Attorneys at Law, A Law Corporation and all

predecessors and successors in interest to such entities.

       3.      “Accused Products” means any virtualization product for sale by Workspot,

including but not limited to Workspot Control, Workspot Client, Workspot Agent, Workspot

Enterprise Connector, Workspot App Cloud, Workspot Desktop Cloud, Workspot Workstation

Cloud, and any Workspot Hybrid Deployments.

       4.      “Citrix’s Virtualization Products” means Citrix’s on-premises and cloud-based

solutions including but not limited to Citrix Virtual Apps and Desktops (formerly XenApp and

                                                 1

EAST\167020551.1
XenDesktop and XenApp and XenDesktop Service), Citrix Endpoint Management (formerly

XenMobile and XenMobile Service), Citrix ADC (formerly NetScaler ADC), Citrix Gateway

(formerly NetScaler, NetScaler Unified Gateway, and NetScaler Gateway Service), Citrix

Receiver, ShareFile, and Citrix Cloud and its attendant services (including but not limited to

ShareFile service).

        5.     “Citrix” or “Plaintiff” refers collectively to Citrix Systems, Inc. and each of their

officers, directors, agents, representatives, employees, attorneys, and investigators, and any other

person acting on behalf of such entities.

        6.     “Workspot” or “Defendant” refers to Workspot, Inc., its officers, directors,

current and former employees, counsel, agents, consultants, representatives, and any other

persons acting on behalf of any of the foregoing, and Workspot’s affiliates, parents, subsidiaries,

divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in interest,

and any other legal entities, whether foreign or domestic, that are owned by or controlled by or

under common control with Workspot, and all predecessors and successors in interest to such

entities.

        7.         “This action” or “case” or “litigation” means Citrix Systems, Inc. v. Workspot,

Inc., Case No. 18-00588-LPS-CJB, United States District Court, District of Delaware.

        8.         “Product” means any machine, manufacture, apparatus, device, system, process,

or method which is designed to function together electrically, mechanically, chemically, or

otherwise, to achieve a particular function or purpose, including those offered for sale, sold,

imported, or under development.




                                                  2

EAST\167020551.1
       9.      “Communication” means the exchange of information by any means of

transmission, including, without limitation, face-to-face conversation, mail, overnight delivery,

hand delivery, internet, telephone, electronic mail, or facsimile.

       10.     “Concerning,” “referring to,” “that refer(s) to,” “relating to,” “that relate(s) to,”

and other variations thereof, as used herein shall be construed in their broadest possible sense,

and shall mean without limitation and whether in whole or in part: referring to, constituting,

bearing upon, commenting upon, reflecting, evidencing, pertaining to, describing, depicting,

consisting of, containing, comprising, embodying, identifying, stating, discussing, analyzing,

studying, summarizing, dealing with, relating to, or having any logical or factual connection

whatsoever with the subject addressed, regardless of whether the factual connection is favorable

to or adverse to You.

       11.     “Document” is used in its customary broad sense, and includes, but is not limited

to, any written, printed, typed, recorded, videotaped, filmed, transcribed, taped, electronically

created or other matter of any kind or nature held or produced or reproduced, whether sent or

received, including the original, and includes, but is not limited to, all correspondence, emails,

records, drawings, calculations, memoranda, reports, financial statements, contracts, tabulations,

studies, analyses, evaluations, work appointment books, lab notebooks, diaries, comparisons,

questionnaires, surveys, charts, graphs, books, pamphlets, booklets, articles, magazines,

newspapers, microfilm, microfiche, photographs, tapes or other recordings, magnetic tapes,

discs, flash media, other computer-readable media, printouts, computer generated reports and

printouts, other data compilations from which information can be obtained, as well as copies of

the foregoing which differ in any way, including by the addition of handwritten notations or

other written or printed matter of any nature, from the original, and includes all such documents

                                                  3

EAST\167020551.1
that are in Your possession, custody or control, or to which You otherwise have access. The

foregoing specifically includes information stored in a computer database and capable of being

generated in documentary form, such as electronic mail.

          12.   The term “Thing” and its plural are used in the broadest permissible sense

consistent with the Federal Rules of Civil Procedure and refers to all tangible objects and items

other than Documents and includes every such object and item regardless of nature or kind such

as, by way of example but without limitation, machines, devices, components, parts, assemblies,

models, samples, prototypes, and commercial and production items, whether or not complete and

whether or not functional.

          13.   “And” and “or” shall be construed either conjunctively or disjunctively, as

required by the context, to bring within the scope of these requests any information which might

be deemed outside their scope by any other construction.

          14.   “Any” and “all” shall be construed in their broadest form, and words imparting

the singular shall include the plural and vice versa, so as to bring within the scope of these

requests all the information that might otherwise be construed to be outside their scope.

          15.   “Date” as used herein shall mean the exact day, month and year if so ascertainable

or, if not, the best approximation (including relationship to seasons and other events).

          16.   “Including” shall not be used to limit any general category or description that

precedes it and shall mean “including without limitation” so as to be inclusive.

          17.   “Person” as used herein includes any natural person, firm, partnership,

association, corporation, trust, and any other business, governmental or legal entity.

          18.   “Third party” or “third parties” refer to any person(s) that are not party to this

action.

                                                 4

EAST\167020551.1
       19.     The singular shall include the plural and vice versa, as necessary, to bring within

the scope of the Request all responses that might otherwise be construed to be outside its scope.




                                                5

EAST\167020551.1
                                        INSTRUCTIONS
       A.      These requests are continuing in nature so that with respect to any request as to
which You, after responding, discover additional responsive documents, You shall provide such
documents immediately after acquiring knowledge of their existence or advise in writing as to
why such additional documents cannot be provided immediately.
       B.      Each responsive document or portion thereof that You claim to be privileged
against discovery on any ground must be identified by providing:
               1.     a description of the general type of document, i.e., letter, memorandum,
               report, miscellaneous note, etc.;
               2.     the date;
               3.     the author;
               4.     all addresses, recipients, copyholders and other distributees;

               5.     the organization, if any, with which each author, addressee, recipient, or
               distributee was then connected and his job title or description;
               6.     the number of pages;
               7.     a general summary of the subject matter; and
               8.     the grounds for refusing to produce the document or portion thereof.
       C.      If a refusal to provide documents responsive to any Request is asserted on the
grounds of burden, You should state in detail the reason(s) for Your objection(s), including the
number and nature of documents or records needed to be searched or produced, the location of
the documents, the custodian of the documents, and the number of person hours and costs
required to conduct the search.
       D.      Any document requested of which You have knowledge or information but that is
not in Your possession, custody or control must be identified in the manner set forth in paragraph

B hereof.



                                                   6

EAST\167020551.1
       E.      All documents requested shall be produced as they are kept in the usual course of
business or shall be organized and labeled to correspond with the categories in these requests.
File folder tabs, file labels, binder labels, binder tabs or other organizational marks or labels that
identify documents or the location of documents responsive to these requests shall be produced
so as to identify the documents contained within the file or binder.
       F.      Electronic records and computerized information must be produced in an
intelligible format or together with a description of the system from which it was derived
sufficient to permit rendering the materials intelligible.
       G.      Selection and numbering of responsive documents shall be performed in such a
manner as to enable the source of each document to be determined.
       H.      If any request is ambiguous or unclear to You, You are requested to contact
undersigned counsel as soon as possible so that the request can be clarified to avoid unnecessary

delays in discovery.
       I.      You may designate as confidential (pursuant to the Protective Order, attached as
Attachment B) any Document you produce.




                                                  7

EAST\167020551.1
                                   DOCUMENT REQUESTS

REQUEST FOR PRODUCTION NO. 1:

       All documents provided by any party that includes or relates to technical and design

information pertaining to the Accused Products.

REQUEST FOR PRODUCTION NO. 2:

       Documents and things relating to any testing, implementation, integration or

configuration of the Accused Products.

REQUEST FOR PRODUCTION NO. 3:

       Documents relating to any training or instruction involving the implementation,

functionality, configuration, or use of the Accused Products.

REQUEST FOR PRODUCTION NO. 4:

       All versions of any marketing, promotional, advertising, and informational Documents

relating to any of the Accused Products.

REQUEST FOR PRODUCTION NO. 5:

       All contracts, agreements and licenses between You and Workspot.

REQUEST FOR PRODUCTION NO. 6:

       All documents concerning any comparison or testing of any of the Accused Products

to/against any of Citrix’s Virtualization Products.

REQUEST FOR PRODUCTION NO. 7:

       All Documents and Communications relating to any reactions, responses, or feedback

regarding statements made by Workspot that mention Citrix, Citrix’s Virtualization Products, or

“VDI 1.0 Solutions.”




                                                  8

EAST\167020551.1
REQUEST FOR PRODUCTION NO. 8:

       Documents and Communications between Workspot and You related to Citrix’s

Virtualization Products.

REQUEST FOR PRODUCTION NO. 9:

       All customer support requests and customer support responses regarding the Accused

Products, including all customer requests submitted using the “submit a request” link on

Workspot’s customer support forum, and all documents or recorded data transmitted from

Workspot to its customers in response to any such request.

REQUEST FOR PRODUCTION NO. 10:

       All documents related to Workspot’s solicitations, offers, or proposals to You concerning

the Accused Products.

REQUEST FOR PRODUCTION NO. 11:

       All advertisements, marketing or promotional items, brochures, videos, social media,

website, and/or blog posts, commercials or pamphlets published or created by or on behalf of

Workspot concerning the Accused Products.

REQUEST FOR PRODUCTION NO. 12:

       All documents or communications that record, report, reflect, state, tabulate, summarize,

chart, or otherwise concern the dollar amount you have paid to Workspot for the Accused

Products.

REQUEST FOR PRODUCTION NO. 13:

       Documents that list or identify the person(s) responsible for the purchasing, testing,

distribution, marketing, sale, or licensing of the Accused Products and/or Citrix’s Virtualization

Products.

                                                9

EAST\167020551.1
REQUEST FOR PRODUCTION NO. 14:

       Documents provided by Workspot to your employees instructing the employees to

download, install, and use Workspot Client.

REQUEST FOR PRODUCTION NO. 15:

       Documents provided by Workspot to your employees instructing the employees to access

and use Workspot’s administrative website (Workspot Control).

REQUEST FOR PRODUCTION NO. 16:

       Documents sufficient to show all costs associated with the purchasing, licensing,

implementation, and maintenance of the Accused Products.

REQUEST FOR PRODUCTION NO. 17:

       Any agreements related to the Accused Products, including license agreements and

agreements related to the installation, maintenance or use of the Accused Products.

REQUEST FOR PRODUCTION NO. 18:

       Documents sufficient to show the prices for each Accused Product, including the

published or quoted prices and the actual prices charged by Workspot.

REQUEST FOR PRODUCTION NO. 19:

       Documents sufficient to show all sales of any product or service by Workspot to You,

including any convoyed sales and/or add-on sales of hardware, software, maintenance, and/or

service sold in conjunction with and/or as a follow-on offering to sales of the Accused Products.

REQUEST FOR PRODUCTION NO. 20:

       All documents related to or reflecting forecasts of use and/or planned spend prepared or

provided to Citrix related to any of the Citrix Virtualization Products and/or to Workspot related

to the Accused Products.
                                               10

EAST\167020551.1
REQUEST FOR PRODUCTION NO. 21:

       All documents related to or reflecting due diligence prepared in connection with any

decision to utilize Citrix Virtualization Products and/or the Accused Products.

REQUEST FOR PRODUCTION NO. 22:

       All documents related to or reflecting virtualization products utilized (if any) prior to

selecting or switching to the Accused Products.




                                                  11

EAST\167020551.1
ATTACHMENT B
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 1 of 25 PageID #: 2116



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


CITRIX SYSTEMS, INC.,
                                                            C.A. No. 1:18-cv-00588-GMS
                                  Plaintiff,

             v.                                             JURY TRIAL DEMANDED


WORKSPOT, INC.

                                  Defendant.



 STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS,
HIGHLY SENSITIVE CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS

        1.         PURPOSES AND LIMITATIONS

                   Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the court to enter the following

Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The parties further acknowledge, as

set forth in Section 13.4, below, that this Stipulated Protective Order does not entitle them to file

confidential information under seal.           The parties will follow the court’s and the CM/ECF

Procedures for filing materials under seal.




EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 2 of 25 PageID #: 2117




        2.         DEFINITIONS

                   2.1   Challenging Party: a Party or Non-Party that challenges the designation of

information or items under this Order.

                   2.2   “CONFIDENTIAL” Information or Items: information (regardless of how

it is generated, stored or maintained) or tangible things that qualify for protection under Federal

Rule of Civil Procedure 26(c).

                   2.3   Counsel (without qualifier): Outside Counsel of Record and House

Counsel (as well as their support staff).

                   2.4   Designated House Counsel: House Counsel who seek access to “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE” information in this matter.

                   2.5   Designating Party: a Party or Non-Party that designates information or

items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

– SOURCE CODE.”

                   2.6   Disclosure or Discovery Material: all items or information, regardless of

the medium or manner in which it is generated, stored, or maintained (including, among other

things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

or responses to discovery in this matter.

                   2.7   Expert: a person with specialized knowledge or experience in a matter

pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as an expert

witness or as a consultant in this action, (2) is not a current employee of a Party or of a Party’s
                                                  2


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 3 of 25 PageID #: 2118



competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

or of a Party’s competitor.

                   2.8    “HIGHLY      CONFIDENTIAL         –   ATTORNEYS’        EYES      ONLY”

Information or Items: extremely sensitive “Confidential Information or Items,” disclosure of

which to another Party or Non-Party would create a substantial risk of serious harm that could

not be avoided by less restrictive means.

                   2.9    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

extremely sensitive “Confidential Information or Items” representing computer code and

associated comments and revision histories, formulas, engineering specifications, or schematics

that define or otherwise describe in detail the algorithms or structure of software or hardware

designs, disclosure of which to another Party or Non-Party would create a substantial risk of

serious harm that could not be avoided by less restrictive means.

                   2.10   House Counsel: attorneys who are employees of a party to this action.

House Counsel does not include Outside Counsel of Record or any other outside counsel.

                   2.11   Non-Party: any natural person, partnership, corporation, association, or

other legal entity not named as a Party to this action.

                   2.12   Outside Counsel of Record: attorneys who are not employees of a party to

this action but are retained to represent or advise a party to this action and have appeared in this

action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

that party.

                   2.13   Party: any party to this action, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel of Record (and their support

staffs).
                                                   3


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 4 of 25 PageID #: 2119



                   2.14   Producing Party: a Party or Non-Party that produces Disclosure or

Discovery Material in this action.

                   2.15   Professional Vendors: persons or entities that provide litigation support

services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

                   2.16   Protected Material: any Disclosure or Discovery Material that is

designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY,” or as “HIGHLY CONFIDENTIAL – SOURCE CODE.”

                   2.17   Receiving Party: a Party that receives Disclosure or Discovery Material

from a Producing Party.

        3.         SCOPE

                   The protections conferred by this Stipulation and Order cover not only Protected

Material (as defined above), but also (1) any information copied or extracted from Protected

Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

Material. However, the protections conferred by this Stipulation and Order do not cover the

following information: (a) any information that is in the public domain at the time of disclosure

to a Receiving Party or becomes part of the public domain after its disclosure to a Receiving

Party as a result of publication not involving a violation of this Order, including becoming part

of the public record through trial or otherwise; and (b) any information known to the Receiving

Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

who obtained the information lawfully and under no obligation of confidentiality to the
                                          4


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 5 of 25 PageID #: 2120



Designating Party. Any use of Protected Material at trial shall be governed by a separate

agreement or order.

        4.         DURATION

                   Even after final disposition of this litigation, the confidentiality obligations

imposed by this Order shall remain in effect until a Designating Party agrees otherwise in writing

or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)

dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,

or reviews of this action, including the time limits for filing any motions or applications for

extension of time pursuant to applicable law.

        5.         DESIGNATING PROTECTED MATERIAL

                   5.1    Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection under this Order

must take care to limit any such designation to specific material that qualifies under the

appropriate standards. To the extent it is practical to do so, the Designating Party must designate

for protection only those parts of material, documents, items, or oral or written communications

that qualify – so that other portions of the material, documents, items, or communications for

which protection is not warranted are not swept unjustifiably within the ambit of this Order.

                   Mass, indiscriminate, or routinized designations are prohibited. Designations that

are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary

expenses and burdens on other parties) expose the Designating Party to sanctions.


                                                   5


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 6 of 25 PageID #: 2121



                   If it comes to a Designating Party’s attention that information or items that it

designated for protection do not qualify for protection at all or do not qualify for the level of

protection initially asserted, that Designating Party must promptly notify all other parties that it

is withdrawing the mistaken designation.

                   5.2    Manner and Timing of Designations. Except as otherwise provided in this

Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

        Designation in conformity with this Order requires:

                          (a) for information in documentary form (e.g., paper or electronic

documents, but excluding transcripts of depositions or other pretrial or trial proceedings), that the

Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each

page that contains protected material. If only a portion or portions of the material on a page

qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

(e.g., by making appropriate markings in the margins) and must specify, for each portion, the

level of protection being asserted.

        A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which

material it would like copied and produced. During the inspection and before the designation, all

of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,
                                             6


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 7 of 25 PageID #: 2122



qualify for protection under this Order. Then, before producing the specified documents, the

Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE) to each page that contains Protected Material. If only a portion or portions of the

material on a page qualifies for protection, the Producing Party also must clearly identify the

protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

each portion, the level of protection being asserted.

                       (b) for testimony given in deposition or in other pretrial or trial

proceedings, that the Designating Party identify on the record all protected testimony and specify

the level of protection being asserted. By right, the Designating Party shall have 21 days from the

date of the deposition, hearing or other proceeding to identify the specific portions of the

testimony as to which protection is sought and to specify the level of protection being asserted.

Only those portions of the testimony that are appropriately designated for protection within the

21 days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a

Designating Party may specify, at the deposition or up to 21 days afterwards if that period is

properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

        Parties shall give the other parties notice if they reasonably expect a deposition, hearing

or other proceeding to include Protected Material so that the other parties can ensure that only

authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                                 7


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 8 of 25 PageID #: 2123



        Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all

pages (including line numbers as appropriate) that have been designated as Protected Material

and the level of protection being asserted by the Designating Party. The Designating Party shall

inform the court reporter of these requirements. Any transcript that is prepared before the

expiration of a 21-day period for designation shall be treated during that period as if it had been

designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

otherwise agreed. After the expiration of that period, the transcript shall be treated only as

actually designated.

                   (c) for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or   “HIGHLY             CONFIDENTIAL     –   ATTORNEYS’         EYES     ONLY”      or   “HIGHLY

CONFIDENTIAL – SOURCE CODE.” If only a portion or portions of the information or item

warrant protection, the Producing Party, to the extent practicable, shall identify the protected

portion(s) and specify the level of protection being asserted.

                   5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent

failure to designate qualified information or items does not, standing alone, waive the

Designating Party’s right to secure protection under this Order for such material. Upon timely

correction of a designation, the Receiving Party must make reasonable efforts to assure that the

material is treated in accordance with the provisions of this Order.

        6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS


                                                  8


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 9 of 25 PageID #: 2124



                   6.1   Timing of Challenges. Any Party or Non-Party may challenge a

designation of confidentiality at any time. Unless a prompt challenge to a Designating Party’s

confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary

economic burdens, or a significant disruption or delay of the litigation, a Party does not waive its

right to challenge a confidentiality designation by electing not to mount a challenge promptly

after the original designation is disclosed.

                   6.2   Meet and Confer. The Challenging Party shall initiate the dispute

resolution process by providing written notice of each designation it is challenging and

describing the basis for each challenge. To avoid ambiguity as to whether a challenge has been

made, the written notice must recite that the challenge to confidentiality is being made in

accordance with this specific paragraph of the Protective Order. The parties shall attempt to

resolve each challenge in good faith and must begin the process by conferring directly (in voice

to voice dialogue; other forms of communication are not sufficient) within 14 days of the date of

service of notice. In conferring, the Challenging Party must explain the basis for its belief that

the confidentiality designation was not proper and must give the Designating Party an

opportunity to review the designated material, to reconsider the circumstances, and, if no change

in designation is offered, to explain the basis for the chosen designation. A Challenging Party

may proceed to the next stage of the challenge process only if it has engaged in this meet and

confer process first or establishes that the Designating Party is unwilling to participate in the

meet and confer process in a timely manner.




                                                 9


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 10 of 25 PageID #: 2125



                   6.3   Judicial Intervention. If the Parties cannot resolve a challenge without

court intervention, the Challenging Party shall raise a dispute with the Court using the Court’s

dispute resolution process within 21 days of the initial notice of challenge or within 14 days of

the parties agreeing that the meet and confer process will not resolve their dispute, whichever is

later. Failure by the Challenging Party to raise such a dispute within 21 days (or 14 days, if

applicable) shall automatically waive the ability to challenge the confidentiality designation for

each challenged designation. In addition, the Challenging Party may raise a dispute with the

Court using the Court’s dispute resolution process at any time if there is good cause for doing so,

including a challenge to the designation of a deposition transcript or any portions thereof.

        Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. All parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party’s designation until the court rules on the challenge.

        7.         ACCESS TO AND USE OF PROTECTED MATERIAL

                   7.1   Basic Principles. A Receiving Party may use Protected Material that is

disclosed or produced by another Party or by a Non-Party in connection with this case only for

prosecuting, defending, or attempting to settle this litigation. Neither a Receiving Party nor

Outside Counsel of Record of a Receiving Party may use Protected Material that is disclosed or

produced by another Party or by a Non-Party in this case in connection with any other litigation,

including, but not limited to, any other litigation that involves one or more of the Parties to this

litigation. Protected Material may be disclosed only to the categories of persons and under the

conditions described in this Order. When the litigation has been terminated, a Receiving Party

must comply with the provisions of section 14 below (FINAL DISPOSITION).
                                              10


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 11 of 25 PageID #: 2126



                   Protected Material must be stored and maintained by a Receiving Party at a

location and in a secure manner that ensures that access is limited to the persons authorized

under this Order.

                   7.2   Patent Prosecution Bar. Absent written consent from the Producing Party,

any individual who receives information designated “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” shall not be

involved in the prosecution of patents or patent applications relating to the subject matter of the

patents-in-suit before any foreign or domestic agency, including the United States Patent and

Trademark Office, until one year after final disposition of this litigation. For purposes of this

paragraph “involved in the prosecution” shall mean directly or indirectly drafting, amending, or

advising others who are drafting or amending patent claims.           The prosecution bar in this

paragraph shall not bar counsel from participating in post-grant proceedings of any kind

(whether on behalf of the patent owner or the petitioner), except that patent owner’s counsel

subject to the restrictions of this paragraph shall not participate in or provide advice regarding

the amendment of claims in any post grant proceeding.

                   7.3   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

                         (a) the Receiving Party’s Outside Counsel of Record in this action, as well

as employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose

the information for this litigation;




                                                 11


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 12 of 25 PageID #: 2127



                         (b) the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                         (c) Experts (as defined in this Order) of the Receiving Party to whom

disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

and Agreement to Be Bound” (Exhibit A);

                         (d) the court and its personnel;

                         (e) court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                         (f) during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this Stipulated Protective Order.

                         (g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

                   7.4   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless

otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving

Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
                                  12


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 13 of 25 PageID #: 2128



                         (a) the Receiving Party’s Outside Counsel of Record in this action, as well

as employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose

the information for this litigation;

                         (b) Experts of the Receiving Party (1) to whom disclosure is reasonably

necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be

Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.5(a), below,

have been followed;

                         (c) the court and its personnel;

                         (d) court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

                         (e) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

                   7.5   Procedures for Approving or Objecting to Disclosure of “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE” Information or Items to Experts.

                         (a) Unless otherwise ordered by the court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph

7.4(b) first must make a written request to the Designating Party that (1) sets forth the full name

of the Expert and the city and state of his or her primary residence, (2) attaches a copy of the

Expert’s current resume, (3) identifies the Expert’s current employer(s), (4) identifies each
                                             13


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 14 of 25 PageID #: 2129



person or entity from whom the Expert has received compensation or funding for work in his or

her areas of expertise or to whom the expert has provided professional services, including in

connection with a litigation, at any time during the preceding five years,1 and (5) identifies (by

name and number of the case, filing date, and location of court) any litigation in connection with

which the Expert has offered expert testimony, including through a declaration, report, or

testimony at a deposition or trial, during the preceding five years.

                       (b) A Party that makes a request and provides the information specified in

the preceding respective paragraphs may disclose the subject Protected Material to the identified

Expert unless, within five (5) days of delivering the request (unless otherwise agreed to by

counsel), the Party receives a written objection from the Designating Party. Any such objection

must set forth in detail the grounds on which it is based.

                       (c) A Party that receives a timely written objection must meet and confer

with the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

agreement within three (3) days of the written objection (unless otherwise agreed to by counsel).

If no agreement is reached, the Party seeking to make the disclosure to the Expert may file a

motion seeking permission from the court to do so. Any such motion must describe the

circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert is

reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

additional means that could be used to reduce that risk. In addition, any such motion must be


        1
         If the Expert believes any of this information is subject to a confidentiality obligation to
a third-party, then the Expert should provide whatever information the Expert believes can be
disclosed without violating any confidentiality agreements, and the Party seeking to disclose to
the Expert shall be available to meet and confer with the Designating Party regarding any such
engagement.

                                                 14


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 15 of 25 PageID #: 2130



accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth

the reasons advanced by the Designating Party for its refusal to approve the disclosure.

        In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

                   7.6   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” Information or Items. Unless otherwise ordered by the court or permitted in writing by

the Designating Party, a Receiving Party may disclose any information or item designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to one Designated House

Counsel of the Receiving Party (1) to whom disclosure is reasonably necessary for this litigation,

(2) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as

to whom the procedures set forth in paragraph 7.7, below, have been followed.

                   7.7   Procedures for Approving or Objecting to Disclosure of “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to Designated House Counsel.

                         (a) Unless otherwise ordered by the court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to Designated House Counsel any information

or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

pursuant to paragraph 7.6 first must make a written request to the Designating Party that (1) sets

forth the full name of the Designated House Counsel and the city and state of his or her

residence, and (2) describes the Designated House Counsel’s current and reasonably foreseeable

future primary job duties and responsibilities.


                                                  15


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 16 of 25 PageID #: 2131



                         (b) A Party that makes a request and provides the information specified in

the preceding respective paragraphs may disclose the subject Protected Material to the identified

Designated House Counsel unless, within five (5) days of delivering the request (unless

otherwise agreed to by counsel), the Party receives a written objection from the Designating

Party. Any such objection must set forth in detail the grounds on which it is based.

                         (c) A Party that receives a timely written objection must meet and confer

with the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

agreement within three (3) days of the written objection (unless otherwise agreed to by counsel).

If no agreement is reached, the Party seeking to make the disclosure to Designated House

Counsel may file a motion seeking permission from the court to do so. Any such motion must

describe the circumstances with specificity, set forth in detail the reasons why the disclosure to

Designated House Counsel is reasonably necessary, assess the risk of harm that the disclosure

would entail, and suggest any additional means that could be used to reduce that risk. In addition,

any such motion must be accompanied by a competent declaration describing the parties’ efforts

to resolve the matter by agreement (i.e., the extent and the content of the meet and confer

discussions) and setting forth the reasons advanced by the Designating Party for its refusal to

approve the disclosure.

        8.         SOURCE CODE

                   (a)   To the extent production of source code becomes necessary in this case, a

Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE”

if it comprises or includes confidential, proprietary or trade secret source code.

                   (b)   Protected Material designated as “HIGHLY CONFIDENTIAL –

SOURCE CODE” shall be subject to all of the protections afforded to “HIGHLY
                                   16


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 17 of 25 PageID #: 2132



CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information, and may be disclosed only to

the individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

information may be disclosed, as set forth in Paragraphs 7.4 and 7.5.

                   (c)   Any source code produced in discovery shall be made available for

inspection, in a format allowing it to be reasonably reviewed and searched, during normal

business hours or at other mutually agreeable times, at an office of the Producing Party’s counsel

or another mutually agreed upon location. The source code shall be made available for inspection

on a secured computer (hereinafter “Confidential Source Code Computer”) in a secured room

without Internet access or network access to other computers, and the Receiving Party shall not

copy, remove, or otherwise transfer any portion of the source code onto any recordable media or

recordable device. The Producing Party may visually monitor the activities of the Receiving

Party’s representatives during any source code review, but only to ensure that there is no

unauthorized recording, copying, or transmission of the source code. Outside counsel may

request that additional software tools be installed on the secured computer or computers to assist

the reviewing Party’s review of the source code. If the Parties are unable to agree on the

additional requested software tools, they may seek an Order from the Court after making a good

faith effort to resolve their dispute.

                   (d)   The Confidential Source Code Computer shall be equipped with a printer

with commercially reasonable printing speeds to print copies of the Source Code on pre-Bates

numbered paper, which shall be provided by the Producing Party. The Receiving Party shall be

allowed print those portions of source code that it, in good faith, considers necessary to the

preparation of its case, and may remove the print outs from the premises of the source code

custodians but only after the Producing Party has (i) reviewed such hard copies for compliance
                                              17


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 18 of 25 PageID #: 2133



with this Protective Order, and (ii) made its own copies of the hard copy source code.           A

Receiving Party shall not, however, print hard copies of source code for the purposes of

reviewing the source code in the first instance. If the Producing Party objects that the printed

portions are excessive and/or not done for a permitted purpose, the Producing Party shall make

such objection known to the Receiving Party within five (5) days. Printed portions that exceed

30 continuous pages or 575 total pages or more shall be presumed excessive and not done for a

permitted purpose. Subject to any challenge related to the amount of source code printed, the

Producing Party shall provide all such source code in paper form including bates numbers and

the label “HIGHLY CONFIDENTIAL - SOURCE CODE” no later than five (5) business days

after such source code is printed (unless otherwise agreed to by counsel). The Producing Party

may challenge the amount of source code requested in hard copy form pursuant to the dispute

resolution procedure and timeframes set forth in Paragraph 6 whereby the Producing Party is the

“Challenging Party” and the Receiving Party is the “Designating Party” for purposes of dispute

resolution.

                   (e)   The Receiving Party shall maintain a record of any individual who has

inspected any portion of the source code in electronic or paper form. The Receiving Party shall

make such record available to the Producing Party upon demand. The Receiving Party shall

maintain all paper copies of any printed portions of the source code in a secured, locked area.

The Receiving Party shall not create any electronic or other images of the paper copies and shall

not convert any of the information contained in the paper copies into any electronic format. The

Receiving Party shall only make additional paper copies if such additional copies are (1)

necessary to prepare court filings, pleadings, or other papers (including a testifying expert’s

expert report), (2) necessary for deposition, or (3) otherwise necessary for the preparation of its
                                                 18


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 19 of 25 PageID #: 2134



case. Any paper copies used during a deposition shall be retrieved by the Producing Party at the

end of each day and must not be given to or left with a court reporter or any other individual.

        9.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                   IN OTHER LITIGATION

                   If a Party is served with a subpoena or a court order issued in other litigation that

compels disclosure of any information or items designated in this action as “CONFIDENTIAL”

or   “HIGHLY          CONFIDENTIAL          –   ATTORNEYS’         EYES     ONLY”      or   “HIGHLY

CONFIDENTIAL – SOURCE CODE,” prior to disclosure of the designated information or

items that Party must:

                   (a) promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena or court order;

                   (b) promptly notify in writing the party who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is subject

to this Protective Order. Such notification shall include a copy of this Stipulated Protective

Order; and

                   (c) cooperate with respect to all reasonable procedures sought to be pursued by

the Designating Party whose Protected Material may be affected.

                   If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

“HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the court from

which the subpoena or order issued, unless the Party has obtained the Designating Party’s

permission. The Designating Party shall bear the burden and expense of seeking protection in

                                                    19


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 20 of 25 PageID #: 2135



that court of its confidential material – and nothing in these provisions should be construed as

authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another court.

        10.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                   PRODUCED IN THIS LITIGATION

                   (a)   The terms of this Order are applicable to information produced by a Non-

Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such

information produced by Non-Parties in connection with this litigation is protected by the

remedies and relief provided by this Order. Nothing in these provisions should be construed as

prohibiting a Non-Party from seeking additional protections.

                   (b)   In the event that a Party is required, by a valid discovery request, to

produce a Non-Party’s confidential information in its possession, and the Party is subject to an

agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

Party shall:

                         1.     promptly notify in writing the Requesting Party and the Non-Party

that some or all of the information requested is subject to a confidentiality agreement with a

Non-Party;

                         2.     promptly provide the Non-Party with a copy of the Stipulated

Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

description of the information requested; and

                         3.     make the information requested available for inspection by the

Non-Party.

                                                 20


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 21 of 25 PageID #: 2136



                   (c)    If the Non-Party fails to object or seek a protective order from this court

within 14 days of receiving the notice and accompanying information, the Receiving Party may

produce the Non-Party’s confidential information responsive to the discovery request. If the

Non-Party timely seeks a protective order, the Receiving Party shall not produce any information

in its possession or control that is subject to the confidentiality agreement with the Non-Party

before a determination by the court. Absent a court order to the contrary, the Non-Party shall

bear the burden and expense of seeking protection in this court of its Protected Material.

        11.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Stipulated

Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

the Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

made of all the terms of this Order, and (d) request such person or persons to execute the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

        12.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   PROTECTED MATERIAL

                   When a Producing Party gives notice to a Receiving Party that certain

inadvertently produced material is subject to a claim of privilege or other protection, the

obligations of the Receiving Party are those set forth in Federal Rule of Civil Procedure

26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

an e-discovery order that provides for production without prior privilege review. Pursuant to

Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect

                                                  21


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 22 of 25 PageID #: 2137



of disclosure of a communication or information covered by the attorney-client privilege or work

product protection, the parties may incorporate their agreement in the stipulated protective order

submitted to the court.

        13.        MISCELLANEOUS

                   13.1   Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the court or by agreement of the Parties in the future.

                   13.2   Right to Assert Other Objections. By stipulating to the entry of this

Protective Order no Party waives any right it otherwise would have to object to disclosing or

producing any information or item on any ground not addressed in this Stipulated Protective

Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of

the material covered by this Protective Order.

                   13.3   Export Control. Disclosure of Protected Material shall be subject to all

applicable laws and regulations relating to the export of technical data contained in such

Protected Material, including the release of such technical data to foreign persons or nationals in

the United States or elsewhere. The Producing Party shall be responsible for identifying any such

controlled technical data, and the Receiving Party shall take measures necessary to ensure

compliance.

                   13.4   Filing Protected Material. Without written permission from the

Designating Party or a court order secured after appropriate notice to all interested persons, a

Party may not file in the public record in this action any Protected Material. A Party that seeks to

file under seal any Protected Material must comply with the court’s rules and procedures for

doing so. Protected Material may only be filed under seal pursuant to a court order authorizing

the sealing of the specific Protected Material at issue. If a Receiving Party's request to file
                                              22


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 23 of 25 PageID #: 2138



Protected Material under seal is denied by the court, then the Receiving Party may file the

Protected Material in the public record unless otherwise instructed by the court.

        14.        FINAL DISPOSITION

                   Within 60 days after the final disposition of this action, as defined in paragraph 4,

each Receiving Party must return all Protected Material to the Producing Party or destroy such

material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

compilations, summaries, and any other format reproducing or capturing any of the Protected

Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

submit a written certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

not retained any copies, abstracts, compilations, summaries or any other format reproducing or

capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

product, and consultant and expert work product, even if such materials contain Protected

Material. Any such archival copies that contain or constitute Protected Material remain subject to

this Protective Order as set forth in Section 4 (DURATION).




                                                    23


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 24 of 25 PageID #: 2139



Dated: June 15, 2018

DLA PIPER LLP (US)                             POTTER ANDERSON & CORROON LLP

/s/ Denise S. Kraft                            /s/ David E. Moore
Denise S. Kraft (I.D. No. 2778)                David E. Moore (#3983)
Brian A. Biggs (I.D. No. 5591)                 Stephanie E. O’Byrne (#4446)
1201 North Market Street, Suite 2100           Bindu A. Palapura (#5370)
Wilmington, DE 19801-1147                      1313 North Market Street, 6th Floor
Telephone:     (302) 468-5700                  P. O. Box 951
Facsimile:     (302) 394-2341                  Wilmington, DE 19801
denise.kraft@dlapiper.com                      Telephone: (302) 984-6000
brian.biggs@dlapiper.com                       Facsimile: (302) 658-1192
                                               dmoore@potteranderson.com
Attorneys for Plaintiff                        sobyrne@potteransderson.com
Citrix Systems, Inc.                           bpalapura@potteranderson.com

OF COUNSEL:                                    Attorneys for Defendant Workspot, Inc.

Michael G. Strapp (admitted Pro Hac Vice )     OF COUNSEL
Larissa Park (admitted Pro Hac Vice )
Kristoffer W. Lange (admitted Pro Hac Vice )   H. Mark Lyon
Yasmin Ghassab (admitted Pro Hac Vice )        GIBSON DUNN & CRUTCHER LLP
DLA PIPER LLP (US)                             1881 Page Mill Road
33 Arch Street, 26th Floor                     Palo Alto, CA 94304-1211
Boston, MA 02110-1447                          MLyon@gibsondunn.com
Telephone: (617) 406-6031
michael.strapp@dlapiper.com                    Y. Ernest Hsin
larissa.park@dlapiper.com                      GIBSON DUNN & CRUTCHER LLP
kris.lange@dlapiper.com                        555 Mission Street, Suite 3000
yasmin.ghassab@dlapiper.com                    San Francisco, CA 94105-0921
                                               ehsin@gibsondunn.com

                                               Brian K. Andrea
                                               Brian M. Buroker
                                               GIBSON DUNN & CRUTCHER LLP
                                               1050 Connecticut Avenue, N.W.
                                               Washington, DC 20036-5306
                                               bandrea@gibsondunn.com
                                               bburoker@gibsondunn.com

SO ORDERED this _____ day of ________________, 2018


                                          THE HONORABLE GREGORY M. SLEET
                                            24


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 25 of 25 PageID #: 2140



                                          EXHIBIT A

        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        I, _____________________________ [print or type full name], of _________________

[print or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Stipulated Protective Order that was issued by the United States District Court for

the District of Delaware on [date] in the case of Citrix Systems, Inc. v. Workspot, Inc., Civil

Action No. 1:18-cv-00588-GMS. I agree to comply with and to be bound by all the terms of this

Stipulated Protective Order and I understand and acknowledge that failure to so comply could

expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

not disclose in any manner any information or item that is subject to this Stipulated Protective

Order to any person or entity except in strict compliance with the provisions of this Order.

        I further agree to submit to the jurisdiction of the United States District Court for the

District of Delaware for the purpose of enforcing the terms of this Stipulated Protective Order,

even if such enforcement proceedings occur after termination of this action.

        I hereby appoint __________________________ [print or type full name] of

_______________________________________ [print or type full address and telephone

number] as my Delaware agent for service of process in connection with this action or any

proceedings related to enforcement of this Stipulated Protective Order.


Date: _________________________________

City and State where sworn and signed: _________________________________

                                             Printed name: ______________________________


                                             Signature: _________________________________




EAST\156961830.1
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                             DistrictDistrict
                                                        __________    of Delaware
                                                                              of __________

                        Citrix Systems, Inc.                                    )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.      1:18-cv-00588-LPS
                           Workspot, Inc.                                       )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                         Alston Hunt Floyd & Ing, Attorneys at Law, A Law Corporation
                                            18th Floor, ASB Tower, 1001 Bishop Street, Honolulu, HI 96813
                                                        (Name of person to whom this subpoena is directed)

      ’ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:

See Attachment A
 Place: Regus: 7 Waterfront Plaza                                                       Date and Time:
         500 Ala Moana Blvd - Suite 400
                                                                                                    June 27, 2019 at 9:00 a.m.
         Honolulu, Hawaii 96813

           The deposition will be recorded by this method:

       ’ Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:       June 5, 2019
                                    CLERK OF COURT
                                                                                          OR
                                                                                                    /s/ Brian A. Biggs (DE Bar No. 5591)
                                             Signature of Clerk or Deputy Clerk                                 Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 Citrix Systems, Inc.                                                    , who issues or requests this subpoena, are:
Brian A. Biggs, DLA Piper LLP (US), 1201 N. Market Street, Suite 2100, Wilmington, Delaware 19801 (302) 468-5700


                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:18-cv-00588-LPS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                         Reset
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                       ATTACHMENT A

          Pursuant to Rule 45 of the Federal Rules of Civil Procedure, and in accordance with the

instructions and definitions listed below, Plaintiff Citrix Systems, Inc. request that Alston Hunt

Floyd & Ing, Attorneys at Law, A Law Corporation testify at a deposition on the following

topics.

DEFINITIONS

          1.     The Local Rules for the U.S. District Court for the District of Delaware are

hereby incorporated by reference.

          2.     “Alston Hunt Floyd & Ing,” “Alston Hunt Floyd & Ing, Attorneys at Law, A Law

Corporation,” “You,” or “Your” means Alston Hunt Floyd & Ing, Attorneys at Law, A Law

Corporation, its officers, directors, current and former employees, counsel, agents, consultants,

representatives, and any other persons acting on behalf of any of the foregoing, and Alston Hunt

Floyd & Ing, Attorneys at Law, A Law Corporation’s affiliates, parents, subsidiaries, divisions,

joint ventures, licensees, franchisees, assigns, predecessors and successors in interest, and any

other legal entities, whether foreign or domestic, that are owned by or controlled by or under

common control with Alston Hunt Floyd & Ing, Attorneys at Law, A Law Corporation and all

predecessors and successors in interest to such entities.

          3.     “Accused Products” means any virtualization product for sale by Workspot,

including but not limited to Workspot Control, Workspot Client, Workspot Agent, Workspot

Enterprise Connector, Workspot App Cloud, Workspot Desktop Cloud, Workspot Workstation

Cloud, and any Workspot Hybrid Deployments.

          4.     “Citrix’s Virtualization Products” means Citrix’s on-premises and cloud-based

solutions including but not limited to Citrix Virtual Apps and Desktops (formerly XenApp and


                                                 1
EAST\167024752.1
XenDesktop and XenApp and XenDesktop Service), Citrix Endpoint Management (formerly

XenMobile and XenMobile Service), Citrix ADC (formerly NetScaler ADC), Citrix Gateway

(formerly NetScaler, NetScaler Unified Gateway, and NetScaler Gateway Service), Citrix

Receiver, ShareFile, and Citrix Cloud and its attendant services (including but not limited to

ShareFile service).

        5.     “Citrix” or “Plaintiff” refers collectively to Citrix Systems, Inc. and each of their

officers, directors, agents, representatives, employees, attorneys, and investigators, and any other

person acting on behalf of such entities.

        6.     “Workspot” or “Defendant” refers to Workspot, Inc., its officers, directors,

current and former employees, counsel, agents, consultants, representatives, and any other

persons acting on behalf of any of the foregoing, and Workspot’s affiliates, parents, subsidiaries,

divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in interest,

and any other legal entities, whether foreign or domestic, that are owned by or controlled by or

under common control with Workspot, and all predecessors and successors in interest to such

entities.

        7.         “This action” or “case” or “litigation” means Citrix Systems, Inc. v. Workspot,

Inc., Case No. 18-00588-LPS-CJB, United States District Court, District of Delaware.

        8.     “Product” means any machine, manufacture, apparatus, device, system, process,

or method which is designed to function together electrically, mechanically, chemically, or

otherwise, to achieve a particular function or purpose, including those offered for sale, sold,

imported, or under development.




                                                  2
EAST\167024752.1
       9.      “Communication” means the exchange of information by any means of

transmission, including, without limitation, face-to-face conversation, mail, overnight delivery,

hand delivery, internet, telephone, electronic mail, or facsimile.

       10.     “Concerning,” “referring to,” “that refer(s) to,” “relating to,” “that relate(s) to,”

and other variations thereof, as used herein shall be construed in their broadest possible sense,

and shall mean without limitation and whether in whole or in part: referring to, constituting,

bearing upon, commenting upon, reflecting, evidencing, pertaining to, describing, depicting,

consisting of, containing, comprising, embodying, identifying, stating, discussing, analyzing,

studying, summarizing, dealing with, relating to, or having any logical or factual connection

whatsoever with the subject addressed, regardless of whether the factual connection is favorable

to or adverse to You.

       11.     “Document” is used in its customary broad sense, and includes, but is not limited

to, any written, printed, typed, recorded, videotaped, filmed, transcribed, taped, electronically

created or other matter of any kind or nature held or produced or reproduced, whether sent or

received, including the original, and includes, but is not limited to, all correspondence, emails,

records, drawings, calculations, memoranda, reports, financial statements, contracts, tabulations,

studies, analyses, evaluations, work appointment books, lab notebooks, diaries, comparisons,

questionnaires, surveys, charts, graphs, books, pamphlets, booklets, articles, magazines,

newspapers, microfilm, microfiche, photographs, tapes or other recordings, magnetic tapes,

discs, flash media, other computer-readable media, printouts, computer generated reports and

printouts, other data compilations from which information can be obtained, as well as copies of

the foregoing which differ in any way, including by the addition of handwritten notations or

other written or printed matter of any nature, from the original, and includes all such documents


                                                  3
EAST\167024752.1
that are in Your possession, custody or control, or to which You otherwise have access. The

foregoing specifically includes information stored in a computer database and capable of being

generated in documentary form, such as electronic mail.

          12.   The term “Thing” and its plural are used in the broadest permissible sense

consistent with the Federal Rules of Civil Procedure and refers to all tangible objects and items

other than Documents and includes every such object and item regardless of nature or kind such

as, by way of example but without limitation, machines, devices, components, parts, assemblies,

models, samples, prototypes, and commercial and production items, whether or not complete and

whether or not functional.

          13.   “And” and “or” shall be construed either conjunctively or disjunctively, as

required by the context, to bring within the scope of these requests any information which might

be deemed outside their scope by any other construction.

          14.   “Any” and “all” shall be construed in their broadest form, and words imparting

the singular shall include the plural and vice versa, so as to bring within the scope of these

requests all the information that might otherwise be construed to be outside their scope.

          15.   “Date” as used herein shall mean the exact day, month and year if so ascertainable

or, if not, the best approximation (including relationship to seasons and other events).

          16.   “Including” shall not be used to limit any general category or description that

precedes it and shall mean “including without limitation” so as to be inclusive.

          17.   “Person” as used herein includes any natural person, firm, partnership,

association, corporation, trust, and any other business, governmental or legal entity.

          18.   “Third party” or “third parties” refer to any person(s) that are not party to this

action.


                                                 4
EAST\167024752.1
       19.     The singular shall include the plural and vice versa, as necessary, to bring within

the scope of the Request all responses that might otherwise be construed to be outside its scope.




                                                5
EAST\167024752.1
       INSTRUCTIONS
       A.      These requests are continuing in nature so that with respect to any request as to
which You, after responding, discover additional responsive documents, You shall provide such
documents immediately after acquiring knowledge of their existence or advise in writing as to
why such additional documents cannot be provided immediately.
       B.      Each responsive document or portion thereof that You claim to be privileged
against discovery on any ground must be identified by providing:
               1.     a description of the general type of document, i.e., letter, memorandum,
               report, miscellaneous note, etc.;
               2.     the date;
               3.     the author;
               4.     all addresses, recipients, copyholders and other distributees;

               5.     the organization, if any, with which each author, addressee, recipient, or
               distributee was then connected and his job title or description;
               6.     the number of pages;
               7.     a general summary of the subject matter; and
               8.     the grounds for refusing to produce the document or portion thereof.
       C.      If a refusal to provide documents responsive to any Request is asserted on the
grounds of burden, You should state in detail the reason(s) for Your objection(s), including the
number and nature of documents or records needed to be searched or produced, the location of
the documents, the custodian of the documents, and the number of person hours and costs
required to conduct the search.
       D.      Any document requested of which You have knowledge or information but that is
not in Your possession, custody or control must be identified in the manner set forth in paragraph

B hereof.
       E.      All documents requested shall be produced as they are kept in the usual course of
business or shall be organized and labeled to correspond with the categories in these requests.
                                                   6
EAST\167024752.1
File folder tabs, file labels, binder labels, binder tabs or other organizational marks or labels that
identify documents or the location of documents responsive to these requests shall be produced
so as to identify the documents contained within the file or binder.
       F.      Electronic records and computerized information must be produced in an
intelligible format or together with a description of the system from which it was derived
sufficient to permit rendering the materials intelligible.
       G.      Selection and numbering of responsive documents shall be performed in such a
manner as to enable the source of each document to be determined.
       H.      If any request is ambiguous or unclear to You, You are requested to contact
undersigned counsel as soon as possible so that the request can be clarified to avoid unnecessary
delays in discovery.
       I.      You may designate as confidential (pursuant to the Protective Order, attached as

Attachment B) any Document you produce.




                                                  7
EAST\167024752.1
DEPOSITION TOPICS

TOPIC NO. 1:

       All factors involved in your decision to license the Accused Products.

TOPIC NO. 2:

       Any comparison or testing you conducted or that you are aware of between the Accused

Products and Citrix’s Virtualization Products.

TOPIC NO. 3:

       The features and functionality of the Accused Products that You have enabled and use or

had previously enabled and used in the past.

TOPIC NO. 4:

       A description of desktops, apps, and other enterprise resources your employees access

using the Accused Products.

TOPIC NO. 5:

       The process by which you tested, installed, configured, and implemented the Accused

Products, including the steps you took to configure Microsoft Azure and/or on-premises

hardware.

TOPIC NO. 6:

       Any training or instruction involving the implementation, use, configuration, and

functionality of the Accused Products.

TOPIC NO. 7:

       Your awareness of any advertisements, marketing or promotional items, brochures,

videos, social media, website, and/or blog posts, commercials or pamphlets published or created

by or on behalf of Workspot concerning the Accused Products.


                                                 8
EAST\167024752.1
TOPIC NO. 8:

       Forecasts of use and/or planned spend prepared or provided to Citrix related to any of the

Citrix Virtualization Products and/or to Workspot related to the Accused Products.

TOPIC NO. 9:

       Due diligence prepared in connection with any decision to utilize Citrix Virtualization

Products and/or the Accused Products.

TOPIC NO. 10:

       Any virtualization products utilized (if any) prior to selecting or switching to the Accused

Products.




                                                9
EAST\167024752.1
ATTACHMENT B
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 1 of 25 PageID #: 2116



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


CITRIX SYSTEMS, INC.,
                                                            C.A. No. 1:18-cv-00588-GMS
                                  Plaintiff,

             v.                                             JURY TRIAL DEMANDED


WORKSPOT, INC.

                                  Defendant.



 STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS,
HIGHLY SENSITIVE CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS

        1.         PURPOSES AND LIMITATIONS

                   Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the court to enter the following

Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The parties further acknowledge, as

set forth in Section 13.4, below, that this Stipulated Protective Order does not entitle them to file

confidential information under seal.           The parties will follow the court’s and the CM/ECF

Procedures for filing materials under seal.




EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 2 of 25 PageID #: 2117




        2.         DEFINITIONS

                   2.1   Challenging Party: a Party or Non-Party that challenges the designation of

information or items under this Order.

                   2.2   “CONFIDENTIAL” Information or Items: information (regardless of how

it is generated, stored or maintained) or tangible things that qualify for protection under Federal

Rule of Civil Procedure 26(c).

                   2.3   Counsel (without qualifier): Outside Counsel of Record and House

Counsel (as well as their support staff).

                   2.4   Designated House Counsel: House Counsel who seek access to “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE” information in this matter.

                   2.5   Designating Party: a Party or Non-Party that designates information or

items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

– SOURCE CODE.”

                   2.6   Disclosure or Discovery Material: all items or information, regardless of

the medium or manner in which it is generated, stored, or maintained (including, among other

things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

or responses to discovery in this matter.

                   2.7   Expert: a person with specialized knowledge or experience in a matter

pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as an expert

witness or as a consultant in this action, (2) is not a current employee of a Party or of a Party’s
                                                  2


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 3 of 25 PageID #: 2118



competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

or of a Party’s competitor.

                   2.8    “HIGHLY      CONFIDENTIAL         –   ATTORNEYS’        EYES      ONLY”

Information or Items: extremely sensitive “Confidential Information or Items,” disclosure of

which to another Party or Non-Party would create a substantial risk of serious harm that could

not be avoided by less restrictive means.

                   2.9    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

extremely sensitive “Confidential Information or Items” representing computer code and

associated comments and revision histories, formulas, engineering specifications, or schematics

that define or otherwise describe in detail the algorithms or structure of software or hardware

designs, disclosure of which to another Party or Non-Party would create a substantial risk of

serious harm that could not be avoided by less restrictive means.

                   2.10   House Counsel: attorneys who are employees of a party to this action.

House Counsel does not include Outside Counsel of Record or any other outside counsel.

                   2.11   Non-Party: any natural person, partnership, corporation, association, or

other legal entity not named as a Party to this action.

                   2.12   Outside Counsel of Record: attorneys who are not employees of a party to

this action but are retained to represent or advise a party to this action and have appeared in this

action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

that party.

                   2.13   Party: any party to this action, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel of Record (and their support

staffs).
                                                   3


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 4 of 25 PageID #: 2119



                   2.14   Producing Party: a Party or Non-Party that produces Disclosure or

Discovery Material in this action.

                   2.15   Professional Vendors: persons or entities that provide litigation support

services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

                   2.16   Protected Material: any Disclosure or Discovery Material that is

designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY,” or as “HIGHLY CONFIDENTIAL – SOURCE CODE.”

                   2.17   Receiving Party: a Party that receives Disclosure or Discovery Material

from a Producing Party.

        3.         SCOPE

                   The protections conferred by this Stipulation and Order cover not only Protected

Material (as defined above), but also (1) any information copied or extracted from Protected

Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

Material. However, the protections conferred by this Stipulation and Order do not cover the

following information: (a) any information that is in the public domain at the time of disclosure

to a Receiving Party or becomes part of the public domain after its disclosure to a Receiving

Party as a result of publication not involving a violation of this Order, including becoming part

of the public record through trial or otherwise; and (b) any information known to the Receiving

Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

who obtained the information lawfully and under no obligation of confidentiality to the
                                          4


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 5 of 25 PageID #: 2120



Designating Party. Any use of Protected Material at trial shall be governed by a separate

agreement or order.

        4.         DURATION

                   Even after final disposition of this litigation, the confidentiality obligations

imposed by this Order shall remain in effect until a Designating Party agrees otherwise in writing

or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)

dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,

or reviews of this action, including the time limits for filing any motions or applications for

extension of time pursuant to applicable law.

        5.         DESIGNATING PROTECTED MATERIAL

                   5.1    Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection under this Order

must take care to limit any such designation to specific material that qualifies under the

appropriate standards. To the extent it is practical to do so, the Designating Party must designate

for protection only those parts of material, documents, items, or oral or written communications

that qualify – so that other portions of the material, documents, items, or communications for

which protection is not warranted are not swept unjustifiably within the ambit of this Order.

                   Mass, indiscriminate, or routinized designations are prohibited. Designations that

are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary

expenses and burdens on other parties) expose the Designating Party to sanctions.


                                                   5


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 6 of 25 PageID #: 2121



                   If it comes to a Designating Party’s attention that information or items that it

designated for protection do not qualify for protection at all or do not qualify for the level of

protection initially asserted, that Designating Party must promptly notify all other parties that it

is withdrawing the mistaken designation.

                   5.2    Manner and Timing of Designations. Except as otherwise provided in this

Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

        Designation in conformity with this Order requires:

                          (a) for information in documentary form (e.g., paper or electronic

documents, but excluding transcripts of depositions or other pretrial or trial proceedings), that the

Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each

page that contains protected material. If only a portion or portions of the material on a page

qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

(e.g., by making appropriate markings in the margins) and must specify, for each portion, the

level of protection being asserted.

        A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which

material it would like copied and produced. During the inspection and before the designation, all

of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,
                                             6


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 7 of 25 PageID #: 2122



qualify for protection under this Order. Then, before producing the specified documents, the

Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE) to each page that contains Protected Material. If only a portion or portions of the

material on a page qualifies for protection, the Producing Party also must clearly identify the

protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

each portion, the level of protection being asserted.

                       (b) for testimony given in deposition or in other pretrial or trial

proceedings, that the Designating Party identify on the record all protected testimony and specify

the level of protection being asserted. By right, the Designating Party shall have 21 days from the

date of the deposition, hearing or other proceeding to identify the specific portions of the

testimony as to which protection is sought and to specify the level of protection being asserted.

Only those portions of the testimony that are appropriately designated for protection within the

21 days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a

Designating Party may specify, at the deposition or up to 21 days afterwards if that period is

properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

        Parties shall give the other parties notice if they reasonably expect a deposition, hearing

or other proceeding to include Protected Material so that the other parties can ensure that only

authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                                 7


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 8 of 25 PageID #: 2123



        Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all

pages (including line numbers as appropriate) that have been designated as Protected Material

and the level of protection being asserted by the Designating Party. The Designating Party shall

inform the court reporter of these requirements. Any transcript that is prepared before the

expiration of a 21-day period for designation shall be treated during that period as if it had been

designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

otherwise agreed. After the expiration of that period, the transcript shall be treated only as

actually designated.

                   (c) for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or   “HIGHLY             CONFIDENTIAL     –   ATTORNEYS’         EYES     ONLY”      or   “HIGHLY

CONFIDENTIAL – SOURCE CODE.” If only a portion or portions of the information or item

warrant protection, the Producing Party, to the extent practicable, shall identify the protected

portion(s) and specify the level of protection being asserted.

                   5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent

failure to designate qualified information or items does not, standing alone, waive the

Designating Party’s right to secure protection under this Order for such material. Upon timely

correction of a designation, the Receiving Party must make reasonable efforts to assure that the

material is treated in accordance with the provisions of this Order.

        6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS


                                                  8


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 9 of 25 PageID #: 2124



                   6.1   Timing of Challenges. Any Party or Non-Party may challenge a

designation of confidentiality at any time. Unless a prompt challenge to a Designating Party’s

confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary

economic burdens, or a significant disruption or delay of the litigation, a Party does not waive its

right to challenge a confidentiality designation by electing not to mount a challenge promptly

after the original designation is disclosed.

                   6.2   Meet and Confer. The Challenging Party shall initiate the dispute

resolution process by providing written notice of each designation it is challenging and

describing the basis for each challenge. To avoid ambiguity as to whether a challenge has been

made, the written notice must recite that the challenge to confidentiality is being made in

accordance with this specific paragraph of the Protective Order. The parties shall attempt to

resolve each challenge in good faith and must begin the process by conferring directly (in voice

to voice dialogue; other forms of communication are not sufficient) within 14 days of the date of

service of notice. In conferring, the Challenging Party must explain the basis for its belief that

the confidentiality designation was not proper and must give the Designating Party an

opportunity to review the designated material, to reconsider the circumstances, and, if no change

in designation is offered, to explain the basis for the chosen designation. A Challenging Party

may proceed to the next stage of the challenge process only if it has engaged in this meet and

confer process first or establishes that the Designating Party is unwilling to participate in the

meet and confer process in a timely manner.




                                                 9


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 10 of 25 PageID #: 2125



                   6.3   Judicial Intervention. If the Parties cannot resolve a challenge without

court intervention, the Challenging Party shall raise a dispute with the Court using the Court’s

dispute resolution process within 21 days of the initial notice of challenge or within 14 days of

the parties agreeing that the meet and confer process will not resolve their dispute, whichever is

later. Failure by the Challenging Party to raise such a dispute within 21 days (or 14 days, if

applicable) shall automatically waive the ability to challenge the confidentiality designation for

each challenged designation. In addition, the Challenging Party may raise a dispute with the

Court using the Court’s dispute resolution process at any time if there is good cause for doing so,

including a challenge to the designation of a deposition transcript or any portions thereof.

        Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. All parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party’s designation until the court rules on the challenge.

        7.         ACCESS TO AND USE OF PROTECTED MATERIAL

                   7.1   Basic Principles. A Receiving Party may use Protected Material that is

disclosed or produced by another Party or by a Non-Party in connection with this case only for

prosecuting, defending, or attempting to settle this litigation. Neither a Receiving Party nor

Outside Counsel of Record of a Receiving Party may use Protected Material that is disclosed or

produced by another Party or by a Non-Party in this case in connection with any other litigation,

including, but not limited to, any other litigation that involves one or more of the Parties to this

litigation. Protected Material may be disclosed only to the categories of persons and under the

conditions described in this Order. When the litigation has been terminated, a Receiving Party

must comply with the provisions of section 14 below (FINAL DISPOSITION).
                                              10


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 11 of 25 PageID #: 2126



                   Protected Material must be stored and maintained by a Receiving Party at a

location and in a secure manner that ensures that access is limited to the persons authorized

under this Order.

                   7.2   Patent Prosecution Bar. Absent written consent from the Producing Party,

any individual who receives information designated “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” shall not be

involved in the prosecution of patents or patent applications relating to the subject matter of the

patents-in-suit before any foreign or domestic agency, including the United States Patent and

Trademark Office, until one year after final disposition of this litigation. For purposes of this

paragraph “involved in the prosecution” shall mean directly or indirectly drafting, amending, or

advising others who are drafting or amending patent claims.           The prosecution bar in this

paragraph shall not bar counsel from participating in post-grant proceedings of any kind

(whether on behalf of the patent owner or the petitioner), except that patent owner’s counsel

subject to the restrictions of this paragraph shall not participate in or provide advice regarding

the amendment of claims in any post grant proceeding.

                   7.3   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

                         (a) the Receiving Party’s Outside Counsel of Record in this action, as well

as employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose

the information for this litigation;




                                                 11


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 12 of 25 PageID #: 2127



                         (b) the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                         (c) Experts (as defined in this Order) of the Receiving Party to whom

disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

and Agreement to Be Bound” (Exhibit A);

                         (d) the court and its personnel;

                         (e) court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                         (f) during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this Stipulated Protective Order.

                         (g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

                   7.4   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless

otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving

Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
                                  12


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 13 of 25 PageID #: 2128



                         (a) the Receiving Party’s Outside Counsel of Record in this action, as well

as employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose

the information for this litigation;

                         (b) Experts of the Receiving Party (1) to whom disclosure is reasonably

necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be

Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.5(a), below,

have been followed;

                         (c) the court and its personnel;

                         (d) court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

                         (e) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

                   7.5   Procedures for Approving or Objecting to Disclosure of “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE” Information or Items to Experts.

                         (a) Unless otherwise ordered by the court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph

7.4(b) first must make a written request to the Designating Party that (1) sets forth the full name

of the Expert and the city and state of his or her primary residence, (2) attaches a copy of the

Expert’s current resume, (3) identifies the Expert’s current employer(s), (4) identifies each
                                             13


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 14 of 25 PageID #: 2129



person or entity from whom the Expert has received compensation or funding for work in his or

her areas of expertise or to whom the expert has provided professional services, including in

connection with a litigation, at any time during the preceding five years,1 and (5) identifies (by

name and number of the case, filing date, and location of court) any litigation in connection with

which the Expert has offered expert testimony, including through a declaration, report, or

testimony at a deposition or trial, during the preceding five years.

                       (b) A Party that makes a request and provides the information specified in

the preceding respective paragraphs may disclose the subject Protected Material to the identified

Expert unless, within five (5) days of delivering the request (unless otherwise agreed to by

counsel), the Party receives a written objection from the Designating Party. Any such objection

must set forth in detail the grounds on which it is based.

                       (c) A Party that receives a timely written objection must meet and confer

with the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

agreement within three (3) days of the written objection (unless otherwise agreed to by counsel).

If no agreement is reached, the Party seeking to make the disclosure to the Expert may file a

motion seeking permission from the court to do so. Any such motion must describe the

circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert is

reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

additional means that could be used to reduce that risk. In addition, any such motion must be


        1
         If the Expert believes any of this information is subject to a confidentiality obligation to
a third-party, then the Expert should provide whatever information the Expert believes can be
disclosed without violating any confidentiality agreements, and the Party seeking to disclose to
the Expert shall be available to meet and confer with the Designating Party regarding any such
engagement.

                                                 14


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 15 of 25 PageID #: 2130



accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth

the reasons advanced by the Designating Party for its refusal to approve the disclosure.

        In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

                   7.6   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” Information or Items. Unless otherwise ordered by the court or permitted in writing by

the Designating Party, a Receiving Party may disclose any information or item designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to one Designated House

Counsel of the Receiving Party (1) to whom disclosure is reasonably necessary for this litigation,

(2) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as

to whom the procedures set forth in paragraph 7.7, below, have been followed.

                   7.7   Procedures for Approving or Objecting to Disclosure of “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to Designated House Counsel.

                         (a) Unless otherwise ordered by the court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to Designated House Counsel any information

or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

pursuant to paragraph 7.6 first must make a written request to the Designating Party that (1) sets

forth the full name of the Designated House Counsel and the city and state of his or her

residence, and (2) describes the Designated House Counsel’s current and reasonably foreseeable

future primary job duties and responsibilities.


                                                  15


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 16 of 25 PageID #: 2131



                         (b) A Party that makes a request and provides the information specified in

the preceding respective paragraphs may disclose the subject Protected Material to the identified

Designated House Counsel unless, within five (5) days of delivering the request (unless

otherwise agreed to by counsel), the Party receives a written objection from the Designating

Party. Any such objection must set forth in detail the grounds on which it is based.

                         (c) A Party that receives a timely written objection must meet and confer

with the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

agreement within three (3) days of the written objection (unless otherwise agreed to by counsel).

If no agreement is reached, the Party seeking to make the disclosure to Designated House

Counsel may file a motion seeking permission from the court to do so. Any such motion must

describe the circumstances with specificity, set forth in detail the reasons why the disclosure to

Designated House Counsel is reasonably necessary, assess the risk of harm that the disclosure

would entail, and suggest any additional means that could be used to reduce that risk. In addition,

any such motion must be accompanied by a competent declaration describing the parties’ efforts

to resolve the matter by agreement (i.e., the extent and the content of the meet and confer

discussions) and setting forth the reasons advanced by the Designating Party for its refusal to

approve the disclosure.

        8.         SOURCE CODE

                   (a)   To the extent production of source code becomes necessary in this case, a

Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE”

if it comprises or includes confidential, proprietary or trade secret source code.

                   (b)   Protected Material designated as “HIGHLY CONFIDENTIAL –

SOURCE CODE” shall be subject to all of the protections afforded to “HIGHLY
                                   16


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 17 of 25 PageID #: 2132



CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information, and may be disclosed only to

the individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

information may be disclosed, as set forth in Paragraphs 7.4 and 7.5.

                   (c)   Any source code produced in discovery shall be made available for

inspection, in a format allowing it to be reasonably reviewed and searched, during normal

business hours or at other mutually agreeable times, at an office of the Producing Party’s counsel

or another mutually agreed upon location. The source code shall be made available for inspection

on a secured computer (hereinafter “Confidential Source Code Computer”) in a secured room

without Internet access or network access to other computers, and the Receiving Party shall not

copy, remove, or otherwise transfer any portion of the source code onto any recordable media or

recordable device. The Producing Party may visually monitor the activities of the Receiving

Party’s representatives during any source code review, but only to ensure that there is no

unauthorized recording, copying, or transmission of the source code. Outside counsel may

request that additional software tools be installed on the secured computer or computers to assist

the reviewing Party’s review of the source code. If the Parties are unable to agree on the

additional requested software tools, they may seek an Order from the Court after making a good

faith effort to resolve their dispute.

                   (d)   The Confidential Source Code Computer shall be equipped with a printer

with commercially reasonable printing speeds to print copies of the Source Code on pre-Bates

numbered paper, which shall be provided by the Producing Party. The Receiving Party shall be

allowed print those portions of source code that it, in good faith, considers necessary to the

preparation of its case, and may remove the print outs from the premises of the source code

custodians but only after the Producing Party has (i) reviewed such hard copies for compliance
                                              17


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 18 of 25 PageID #: 2133



with this Protective Order, and (ii) made its own copies of the hard copy source code.           A

Receiving Party shall not, however, print hard copies of source code for the purposes of

reviewing the source code in the first instance. If the Producing Party objects that the printed

portions are excessive and/or not done for a permitted purpose, the Producing Party shall make

such objection known to the Receiving Party within five (5) days. Printed portions that exceed

30 continuous pages or 575 total pages or more shall be presumed excessive and not done for a

permitted purpose. Subject to any challenge related to the amount of source code printed, the

Producing Party shall provide all such source code in paper form including bates numbers and

the label “HIGHLY CONFIDENTIAL - SOURCE CODE” no later than five (5) business days

after such source code is printed (unless otherwise agreed to by counsel). The Producing Party

may challenge the amount of source code requested in hard copy form pursuant to the dispute

resolution procedure and timeframes set forth in Paragraph 6 whereby the Producing Party is the

“Challenging Party” and the Receiving Party is the “Designating Party” for purposes of dispute

resolution.

                   (e)   The Receiving Party shall maintain a record of any individual who has

inspected any portion of the source code in electronic or paper form. The Receiving Party shall

make such record available to the Producing Party upon demand. The Receiving Party shall

maintain all paper copies of any printed portions of the source code in a secured, locked area.

The Receiving Party shall not create any electronic or other images of the paper copies and shall

not convert any of the information contained in the paper copies into any electronic format. The

Receiving Party shall only make additional paper copies if such additional copies are (1)

necessary to prepare court filings, pleadings, or other papers (including a testifying expert’s

expert report), (2) necessary for deposition, or (3) otherwise necessary for the preparation of its
                                                 18


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 19 of 25 PageID #: 2134



case. Any paper copies used during a deposition shall be retrieved by the Producing Party at the

end of each day and must not be given to or left with a court reporter or any other individual.

        9.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                   IN OTHER LITIGATION

                   If a Party is served with a subpoena or a court order issued in other litigation that

compels disclosure of any information or items designated in this action as “CONFIDENTIAL”

or   “HIGHLY          CONFIDENTIAL          –   ATTORNEYS’         EYES     ONLY”      or   “HIGHLY

CONFIDENTIAL – SOURCE CODE,” prior to disclosure of the designated information or

items that Party must:

                   (a) promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena or court order;

                   (b) promptly notify in writing the party who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is subject

to this Protective Order. Such notification shall include a copy of this Stipulated Protective

Order; and

                   (c) cooperate with respect to all reasonable procedures sought to be pursued by

the Designating Party whose Protected Material may be affected.

                   If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

“HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the court from

which the subpoena or order issued, unless the Party has obtained the Designating Party’s

permission. The Designating Party shall bear the burden and expense of seeking protection in

                                                    19


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 20 of 25 PageID #: 2135



that court of its confidential material – and nothing in these provisions should be construed as

authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another court.

        10.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                   PRODUCED IN THIS LITIGATION

                   (a)   The terms of this Order are applicable to information produced by a Non-

Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such

information produced by Non-Parties in connection with this litigation is protected by the

remedies and relief provided by this Order. Nothing in these provisions should be construed as

prohibiting a Non-Party from seeking additional protections.

                   (b)   In the event that a Party is required, by a valid discovery request, to

produce a Non-Party’s confidential information in its possession, and the Party is subject to an

agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

Party shall:

                         1.     promptly notify in writing the Requesting Party and the Non-Party

that some or all of the information requested is subject to a confidentiality agreement with a

Non-Party;

                         2.     promptly provide the Non-Party with a copy of the Stipulated

Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

description of the information requested; and

                         3.     make the information requested available for inspection by the

Non-Party.

                                                 20


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 21 of 25 PageID #: 2136



                   (c)    If the Non-Party fails to object or seek a protective order from this court

within 14 days of receiving the notice and accompanying information, the Receiving Party may

produce the Non-Party’s confidential information responsive to the discovery request. If the

Non-Party timely seeks a protective order, the Receiving Party shall not produce any information

in its possession or control that is subject to the confidentiality agreement with the Non-Party

before a determination by the court. Absent a court order to the contrary, the Non-Party shall

bear the burden and expense of seeking protection in this court of its Protected Material.

        11.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Stipulated

Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

the Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

made of all the terms of this Order, and (d) request such person or persons to execute the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

        12.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   PROTECTED MATERIAL

                   When a Producing Party gives notice to a Receiving Party that certain

inadvertently produced material is subject to a claim of privilege or other protection, the

obligations of the Receiving Party are those set forth in Federal Rule of Civil Procedure

26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

an e-discovery order that provides for production without prior privilege review. Pursuant to

Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect

                                                  21


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 22 of 25 PageID #: 2137



of disclosure of a communication or information covered by the attorney-client privilege or work

product protection, the parties may incorporate their agreement in the stipulated protective order

submitted to the court.

        13.        MISCELLANEOUS

                   13.1   Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the court or by agreement of the Parties in the future.

                   13.2   Right to Assert Other Objections. By stipulating to the entry of this

Protective Order no Party waives any right it otherwise would have to object to disclosing or

producing any information or item on any ground not addressed in this Stipulated Protective

Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of

the material covered by this Protective Order.

                   13.3   Export Control. Disclosure of Protected Material shall be subject to all

applicable laws and regulations relating to the export of technical data contained in such

Protected Material, including the release of such technical data to foreign persons or nationals in

the United States or elsewhere. The Producing Party shall be responsible for identifying any such

controlled technical data, and the Receiving Party shall take measures necessary to ensure

compliance.

                   13.4   Filing Protected Material. Without written permission from the

Designating Party or a court order secured after appropriate notice to all interested persons, a

Party may not file in the public record in this action any Protected Material. A Party that seeks to

file under seal any Protected Material must comply with the court’s rules and procedures for

doing so. Protected Material may only be filed under seal pursuant to a court order authorizing

the sealing of the specific Protected Material at issue. If a Receiving Party's request to file
                                              22


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 23 of 25 PageID #: 2138



Protected Material under seal is denied by the court, then the Receiving Party may file the

Protected Material in the public record unless otherwise instructed by the court.

        14.        FINAL DISPOSITION

                   Within 60 days after the final disposition of this action, as defined in paragraph 4,

each Receiving Party must return all Protected Material to the Producing Party or destroy such

material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

compilations, summaries, and any other format reproducing or capturing any of the Protected

Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

submit a written certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

not retained any copies, abstracts, compilations, summaries or any other format reproducing or

capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

product, and consultant and expert work product, even if such materials contain Protected

Material. Any such archival copies that contain or constitute Protected Material remain subject to

this Protective Order as set forth in Section 4 (DURATION).




                                                    23


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 24 of 25 PageID #: 2139



Dated: June 15, 2018

DLA PIPER LLP (US)                             POTTER ANDERSON & CORROON LLP

/s/ Denise S. Kraft                            /s/ David E. Moore
Denise S. Kraft (I.D. No. 2778)                David E. Moore (#3983)
Brian A. Biggs (I.D. No. 5591)                 Stephanie E. O’Byrne (#4446)
1201 North Market Street, Suite 2100           Bindu A. Palapura (#5370)
Wilmington, DE 19801-1147                      1313 North Market Street, 6th Floor
Telephone:     (302) 468-5700                  P. O. Box 951
Facsimile:     (302) 394-2341                  Wilmington, DE 19801
denise.kraft@dlapiper.com                      Telephone: (302) 984-6000
brian.biggs@dlapiper.com                       Facsimile: (302) 658-1192
                                               dmoore@potteranderson.com
Attorneys for Plaintiff                        sobyrne@potteransderson.com
Citrix Systems, Inc.                           bpalapura@potteranderson.com

OF COUNSEL:                                    Attorneys for Defendant Workspot, Inc.

Michael G. Strapp (admitted Pro Hac Vice )     OF COUNSEL
Larissa Park (admitted Pro Hac Vice )
Kristoffer W. Lange (admitted Pro Hac Vice )   H. Mark Lyon
Yasmin Ghassab (admitted Pro Hac Vice )        GIBSON DUNN & CRUTCHER LLP
DLA PIPER LLP (US)                             1881 Page Mill Road
33 Arch Street, 26th Floor                     Palo Alto, CA 94304-1211
Boston, MA 02110-1447                          MLyon@gibsondunn.com
Telephone: (617) 406-6031
michael.strapp@dlapiper.com                    Y. Ernest Hsin
larissa.park@dlapiper.com                      GIBSON DUNN & CRUTCHER LLP
kris.lange@dlapiper.com                        555 Mission Street, Suite 3000
yasmin.ghassab@dlapiper.com                    San Francisco, CA 94105-0921
                                               ehsin@gibsondunn.com

                                               Brian K. Andrea
                                               Brian M. Buroker
                                               GIBSON DUNN & CRUTCHER LLP
                                               1050 Connecticut Avenue, N.W.
                                               Washington, DC 20036-5306
                                               bandrea@gibsondunn.com
                                               bburoker@gibsondunn.com

SO ORDERED this _____ day of ________________, 2018


                                          THE HONORABLE GREGORY M. SLEET
                                            24


EAST\156961830.1
Case 1:18-cv-00588-GMS Document 34 Filed 06/15/18 Page 25 of 25 PageID #: 2140



                                          EXHIBIT A

        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        I, _____________________________ [print or type full name], of _________________

[print or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Stipulated Protective Order that was issued by the United States District Court for

the District of Delaware on [date] in the case of Citrix Systems, Inc. v. Workspot, Inc., Civil

Action No. 1:18-cv-00588-GMS. I agree to comply with and to be bound by all the terms of this

Stipulated Protective Order and I understand and acknowledge that failure to so comply could

expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

not disclose in any manner any information or item that is subject to this Stipulated Protective

Order to any person or entity except in strict compliance with the provisions of this Order.

        I further agree to submit to the jurisdiction of the United States District Court for the

District of Delaware for the purpose of enforcing the terms of this Stipulated Protective Order,

even if such enforcement proceedings occur after termination of this action.

        I hereby appoint __________________________ [print or type full name] of

_______________________________________ [print or type full address and telephone

number] as my Delaware agent for service of process in connection with this action or any

proceedings related to enforcement of this Stipulated Protective Order.


Date: _________________________________

City and State where sworn and signed: _________________________________

                                             Printed name: ______________________________


                                             Signature: _________________________________




EAST\156961830.1
